﻿Mr. President, I wish to thank you on behalf of the German Government for your congratulatory words. The establishment of German unity and the agreements connected with it are, as you have rightly remarked, historic events.
In his speech during the general debate Foreign Minister Genscher said that in this hour Germany is conscious of its European and global responsibility and that it will reader its contribution to peace and freedom in Europe and in the world. Developments in Germany are part of the immense transformation taking place in Europe, which gives us a chance to overcome the division of the old continent.
When the Federal Republic of Germany was admitted to the United Nations 17 years ago, our then Foreign Minister, Halter School, stated in the General Assembly that it continued to be our political objective
"to work for a state of peace in Europe in which the German nation will recover its unity in free self-determination". Foreign Minister Genscher reaffirmed that position in many speeches in this Assembly.
We are happy that we have now achieved that goal, and we are grateful. German unity is the result of a peaceful democratic process in which the entire German nation has exercised its right of free self-determination.
The united Germany has no territorial claims against any other country, nor will it have any such claim in the future. It will confirm the existing frontier with Poland in a treaty binding under international law. This will be a major contribution to the peaceful order in Europe now being established.
After unification the Federal Republic of Germany will remain integrated into the European Community and the Atlantic Alliance. The Federal Republic's renunciation of the manufacture and possession of, as well as control over, nuclear, biological and chemical weapons loses none of its validity. 

The recovery of our unity and full sovereignty will not alter our active commitment to the work of the United Nations. We shall do everything in our power to neat the great challenge· of our time: safeguarding peace and human rights, promoting economic development and social justice in all parts of the world and protecting mankind's natural resources.
As a developed industrial country, the Federal Republic of Germany is conscious of its responsibility towards the less developed nations. In his message on the occasion of German unity Chancellor Kohl emphasised that we shall not invest in German unity at the expense of the third world. On the contrary, we shall step up our efforts to combat poverty and underdevelopment and to protect the environment.
In this historic hour we commemorate the victims of the Second World War, of tyranny and of the Holocaust. We remember all those who suffered injustice. We are aware of our responsibility.
To the Germans 3 October is a day of joy, of deep emotion and of reflection. We thank all those who have supported the legitimate rights of the German people and placed their trust in us.
